Title: From George Washington to George Lewis, 28 September 1795
From: Washington, George
To: Lewis, George


          
            Dear Sir,
            Mount Vernon 28th Septr 1795
          
          General Lee (who went from hence on wednesday last) informed me that you intended being here, so soon as you should

hear of my return from Philadelphia: of this event, he, probably, may have informed you; but not that I shall set out for the latter place (with my family) towards the latter end of next week.
          If you mean therefore to favor us with a visit, it must be before that time as my journey cannot be delayed: and wish to know it on Harriots account as she must take the Stage for Frederic⟨ks⟩burgh before my departure; and I don⟨’t⟩ at present, know into whose hands to commit her, on the Road. If you come up in the Stage, stop at Mr Lund Washington’s who will send you here; and at which place you can take it again when you return: at any rate let me hear from you, that I may be on some certainty with respect to Harriot.
          General Lee acknowledges th⟨at⟩ he has got into a hobble, in his sale of Lands to General Spotswood; and offers me land of better quality—greater value—and more interior—in lieu of those, of mine, which he has sold; & proposes that you shall be the judge. My answer to him was, that if no difficulty should occur on account of the intended purchase from Wodrow; and you were decidedly of opinion that the land which he offers in exchange, is of more—or at least of equal value, taking every circumstance into consideration which is valuable, in both—such as—Situation—Soil—Timber—Water—&ca &ca I would relieve him from the embarrassment he has brought himself into. Thus the matter stands between us. and on this ground I refer the ratification of the exchange to you. Mrs Washington joins me in best wishes for you, Mrs Lewis & family; and I am—Dear Sir Your sincere friend and affectionate Uncle
          
            Go: Washington
          
        